Case 1:20-cv-01094-JMS-MG Document 51 Filed 04/28/21 Page 1 of 2 PageID #: 354




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

INDIANA CIVIL LIBERTIES UNION                        )
FOUNDATION, INC.,                                    )
INDIANA CIVIL LIBERTIES UNION, INC.                  )
   d/b/a AMERICAN CIVIL LIBERTIES                    )
UNION OF INDIANA,                                    )
JANE HENEGAR,                                        )
KATHRYN BLAIR,                                       )
NEIL HUDELSON,                                       )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )       No. 1:20-cv-01094-JMS-MG
                                                     )
SUPERINTENDENT,                                      )
MAYOR OF INDIANAPOLIS,                               )
MARION COUNTY PROSECUTOR,                            )
                                                     )
                              Defendants.            )


                ENTRY SETTING TELEPHONIC STATUS CONFERENCE

       The above cause is set for a telephonic status conference on May 6, 2021 at 3:30 p.m.

Call-in information for the telephonic status conference will be provided by separate entry.




       Date: 4/28/2021



Distribution:

Kenneth J. Falk
ACLU OF INDIANA
kfalk@aclu-in.org

Jefferson S. Garn
INDIANA ATTORNEY GENERAL
Jefferson.Garn@atg.in.gov
Case 1:20-cv-01094-JMS-MG Document 51 Filed 04/28/21 Page 2 of 2 PageID #: 355




Anne Celeste Harrigan
OFFICE OF CORPORATION COUNSEL
anne.harrigan@indy.gov

Lauren Ashley Lattea
INDIANA ATTORNEY GENERAL
lauren.lattea@atg.in.gov

Stevie Pactor
ACLU OF INDIANA
spactor@aclu-in.org

Andrea Elizabeth Rahman
OFFICE OF THE INDIANA ATTORNEY GENERAL
andrea.rahman@atg.in.gov

Gavin Minor Rose
ACLU OF INDIANA
grose@aclu-in.org

Andrew J. Upchurch
OFFICE OF CORPORATION COUNSEL
andrew.upchurch@indy.gov
